Title: To James Madison from James B. Church, 12 October 1815
From: Church, James B.
To: Madison, James


                    
                        
                            Sir
                        
                        Cork 12th. October 1815
                    
                    I had the Honour of addressing your Excellency under Date the 26th December 1813 & 2d January 1815 & remain to this Time without being favoured with any Communication from you relative to the Subject I addressed your Excellency on. And presuming my Letters to you must have miscarried I now beg Leave to hand you Copys herewith, annexed.
                    I make no Doubt but I shall soon have the Honour of a Letter from your Excellency & with the high⟨est⟩ Respect I remain your Excellency’s most obedt Servan⟨t⟩
                    
                        James: B: Chur⟨ch⟩of the Mercantile House ofChurch, Bus⟨teed & Co.⟩
                    
                